532 P.2d 1037 (1975)
Willie JUNIOR, Appellant,
v.
WARDEN, NEVADA STATE PRISON, Respondent.
No. 7578.
Supreme Court of Nevada.
February 26, 1975.
Rodlin Goff, State Public Defender and Michael R. Griffin, Deputy Public Defender, Carson City, for appellant.
Robert List, Atty. Gen., Carson City, Robert A. Groves, Chief Deputy Atty. Gen., Carson City, for respondent.

OPINION
PER CURIAM:
We hold that this court's decision in Johnson v. Warden, 89 Nev. 476, 515 P.2d 63 (1973), applies to postconviction applications for habeas corpus under NRS Chapter 34, as well as to petitions for postconviction relief under NRS Chapter 177.
Accordingly, we affirm the district court's dismissal of appellant's petition for writ of habeas corpus, which alleged no reasons for omitting to raise, on direct appeal, appellant's current attack on proceedings certifying him for adult trial. See: Junior v. State, 89 Nev. 121, 507 P.2d 1037 (1973).